DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 6-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of U.S. Patent No. 10,343,706.  In regards to claims 6-11 of the application, they are covered completely by the scope of claims 1-7 of the U.S. Patent as the current limitations are more broadly recited than those of the Patent.
Examiner notes that the limitations match up exactly as recited excluding the last line of claim 1 of U.S. Patent 10,343,706.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathrop et al. (US Publication 2014/0277896) in view of Gazit (US Publication 2013/0002416).
In regards to claim(s) 6-12, Lathrop et al. discloses the claimed limitations including a steering column system (Reference is made to Figures 1A-2B) comprising:
a steering column shaft (Reference is made to Figure 1A);
a steering input device (100 or 200) comprising a rim and a hub, the steering input device coupled to the steering column shaft;
an energy absorbing mechanism (Reference is made to Paragraphs 0007-0009 and 0011) operatively engaged with at least one of the steering column shaft and the steering input device;
a column adjustment assembly configured to translate the steering column shaft and at least the hub between a retracted position and a driving position (Reference is made to Figures 1A-2B);
at least one signal (Reference is made to Figure 12 and Paragraph 0055) indicating whether the steering column shaft is in the retracted position or the driving position (by whether the sensor 1204 transmits commands to the steering system 1208), and when the steering column shaft is in the retracted position, directional control of a vehicle is automated (steering system 1208 transmits commands to the autonomous ECU 1206), and when the steering column shaft is returned to the driving position as indicated by the at least one signal, the energy absorbing mechanism is operational; and
wherein the energy absorbing mechanism includes at least one of an air bag and a steering column energy absorbing mechanism (Reference is made to Paragraphs 0007-0009 and 0011); and,
wherein the rim of the steering input device is translatable between the retracted position and the driving position.

In regards to claims 6-12, Lathrop et al. discloses the claimed limitations excluding an ADAS switch (Examiner notes that while the ADAS of Lathrop et al. is switchable between an ON and OFF condition, there is not an explicit switch structure for performing the operation), a signal of the position of the steering wheel (there does not appear to be an explicit recitation of the signal) and a decoupling assembly (some of the assembly and connections of Lathrop et al. are not explicitly recited, especially for Figures 1A-2B).
Gazit discloses a steering system including a steer-by-wire system which would reduce mechanical steering connections and a sensor that signals movement of the steering wheel, in a forward/rearward direction to signal the ECU to initiate autonomous steering (Reference is made to Paragraph 0026);
further comprising a decoupling assembly (Reference is made to at least elements 42,44 of Figures 1-2 or Figures 6-7) configured to decouple the steering input device from a steering gear, the decoupling assembly providing the at least one signal (via 44 or Reference is made to Paragraphs 0050-0051);
further comprising a torque interface assembly (36 or 74,80) configured to detect a torque input into the steering input device;
further comprising at least one sensor (e.g. wheel sensors) configured to monitor at least one of driver compartment conditions, a driver's condition, a vehicle environment, and a vehicle control system (Reference is made to Paragraphs 0024 and 0050-0051); and,
further comprising a decoupling assembly (Reference is made to at least elements 42,44 of Figures 1-2 or Figures 6-7) configured to decouple the steering input device from a steering gear, wherein at least a portion of the steering input device is non-rotatable in a decoupled condition of the steering input device (Reference is made to Paragraph 0027 of Gazit and Figures 1A-2B of Lathrop et al. which clearly shows the steering wheel(s) as being non-rotatable in the autonomous driving mode).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system of Lathrop et al. in view of the teachings of Gazit to include an ADAS switch to signal when it would be appropriate for the system to initiate autonomous steering and to include a decoupling assembly for handling the change in steering control between manual and autonomous modes further including steer-by-wire as a modern alternative to the mechanical connection that would have been obvious to try and since while Lathrop et al. discloses a manner of varying the steering modes but not all of the means to accomplish the variation (Reference is made to Figures 1A-2B).
Allowable Subject Matter
Claim(s) 1 and 5 is/are allowed.
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
Examiner maintains the double patenting rejection is proper.
In regards to the arguments directed to claim(s) 6, per the previous rejection, Gazit is used to teach a signal from a sensor (44) indicating the movement of the steering wheel for the purposes of engaging autonomous driving or steer-by-wire; as such, the arguments directed to Lathrop element (1204) are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                                                                            
BARRY GOODEN JR
Primary Examiner
Art Unit 3616